            Case 2:19-cv-05926-JMY Document 14 Filed 05/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
Kristin Much,                                    :
                                                 :
                                                 :
                      Plaintiff,                 :
                                                   Civil Action No.: 2:19-cv-05926-JMY
       v.                                        :
                                                 :
Capital One Bank (USA) N.A.; and DOES 1-         :
                                                                                                   (
10, inclusive,                                   :
                                                                                                   D
                                                 :
                                                                                                   R
                      Defendants.                :
                                                                                                   H
                                                 :

                                   NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: May 11, 2020

                                                  Respectfully submitted,

                                                  PLAINTIFF, Kristin Much

                                                  /s/ Sergei Lemberg

                                                  Sergei Lemberg, Esq.
                                                  Bar No.: 317359
                                                  LEMBERG LAW, L.L.C.
                                                  43 Danbury Road, 3rd
                                                  Wilton, CT 06897
                                                  Telephone: (203) 653-2250
                                                  Facsimile: (203) 653-3424
                                                  slemberg@lemberglaw.com
         Case 2:19-cv-05926-JMY Document 14 Filed 05/11/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 11, 2020, a true and correct copy of the foregoing Notice of
Settlement was served electronically by the U.S. District Court Eastern District of Pennsylvania
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Sergei Lemberg_________

                                                    Sergei Lemberg
